Citation Nr: 1140138	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  09-18 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his two sisters M.Z. and J.S.



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from November 1968 to August 1971 and January 1974 to September 1976.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted service connection for PTSD assigning a 50 percent rating, effective February 28, 2006.  In April 2011, the Veteran and his sisters M.Z. and J.S. testified before the undersigned Veterans Law Judge at a Board hearing at the RO.  A transcript is of record.

The Veteran has filed a formal claim for entitlement to a TDIU that has not yet been adjudicated by the RO.  Nevertheless, the issue has been raised by the record as part of the Veteran's initial rating claim for his PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, VA medical records dated in June 2000 and May 2011 note that the Veteran is unemployable due to his PTSD.  


FINDINGS OF FACT

1.  The Veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, but does not result in total occupational and social impairment. 

2.  The Veteran meets the schedular criteria for TDIU and his service-connected PTSD precludes him from securing or following a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, and not higher, for PTSD are met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011). 

2.  The criteria for entitlement to a TDIU are met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants an initial rating of 70 percent for his PTSD and grants entitlement to a TDIU.  The Veteran's representative testified at the April 2011 Board hearing that the Veteran's PTSD symptoms were consistent with a 70 percent rating, essentially asserting that the Veteran would be satisfied with this rating.  Thus, this award represents a complete grant of the benefits sought on appeal.  For this reason, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  Regardless, the Veteran was provided proper notice by letter dated in March 2006.  His relevant treatment records have been obtained and he was afforded a VA examination in February 2008.  The duties to notify and assist have been met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

II.  Initial Rating for PTSD

The Veteran was originally granted service connection for PTSD in a December 2007 rating decision and was assigned a 50 percent disability rating effective February 28, 2006.  The Veteran disagrees with this rating assignment and contends that his service-connected PTSD should be assigned a higher rating. 

Disability ratings are based on the average impairment of earning capacity resulting from a disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In Fenderson v. West, 12 Vet. App 119 (1999), the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted. 

The Veteran bears the burden of presenting and supporting his claim for benefits. See 38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  See 38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  See id.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV). See 38 C.F.R. § 4.130. 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The DSM-IV contains a GAF scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95. 

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994). 

The Veteran is currently assigned a 50 percent disability rating for PTSD.  After a thorough review of the evidence of record, the Board has determined that the currently assigned 50 percent disability rating is inappropriate and that the appellant is entitled to a higher rating of 70 percent. 

The record reveals that the Veteran has received fairly regular treatment for his PTSD from the Northampton VA Medical Center (VAMC).  Reports from these visits from 2005 to 2011, and reports of private treatment through the local Vet Center in February 2007, reveal that the Veteran's PTSD symptoms include depressed mood, anxiety, constricted affect, temper outbursts, flashbacks and intrusive thoughts about his experience in Vietnam, nightmares, and sleep impairment.  His hygiene was reported as good to fair (due to the smell of cigarette smoke); although in February 2007, he was reportedly disheveled in appearance and dressed in soiled clothing.  The treatment records reflect that his GAF score range was from 38 to 60, with most of his scores falling in the 40 range.  He had not worked since 1988 and received Social Security disability benefits unrelated to his PTSD.  

The February 2008 VA examination report notes that the Veteran lived alone but was helped by his two sisters.  He reportedly had frequent nightmares and would hide under his bed and also had become more isolated.  On mental status examination, he reported that he had some difficulty with memory.  He was casually dressed and properly groomed.  The examiner determined that the Veteran met all the criteria for a PTSD diagnosis in that he was involved in active combat during the Vietnam War and reacted with intense fear and helplessness.  As a result of the traumatic events experienced he had recurrent recollections of the events.  He would avoid discussion pertaining to the war, could not recall many events pertaining to the war, had difficulty in concentrating, and had become very hypervigilant.  He had difficulty falling and staying asleep, bouts of angry outbursts, was still uneasy around crowds, and had intrusive thoughts.  He also admitted to a component of sadness and depression and felt quite isolated.  His affect was appropriate.  The Axis I diagnosis was PTSD and the GAF score was 40 with a score of around 50 for the previous year.

In support of his claim, the Veteran provided statements from his sister and another individual, F.Y., dated in February 2007, in which more detailed descriptions of his PTSD symptoms was provided.  J.S. wrote that she recalled the Veteran was aggressive and demanding upon his return from Vietnam and she would find him curled up under the bed.  He did not trust anyone and would case the whole neighborhood at night.  She also said that when he lived with their other sister, he would wake up screaming.  F.Y. stated that the Veteran was an isolationist living in a very rural area off the beaten path, with no phone.  She observed the Veteran becoming very uneasy discussing Vietnam.  

The Veteran testified at the April 2011 Board hearing that he was isolating himself more and that television, newspaper articles, and hearing helicopters could trigger his symptoms.  His sister, J.S., testified that the Veteran had mood swings and was very emotional.  His other sister, M.Z., testified that he would not sleep all night or he would have nightmares. 

The Board finds that the evidence more nearly approximates a finding of occupational and social impairment with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as near-continuous depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; some neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  The Veteran reportedly isolates himself, depending a lot on support from his sisters, and has depression and anxiety.  He also has poor sleep habits and nightmares.  He has not worked since 1988, albeit, unrelated to his PTSD, but he reportedly is very moody and emotional.  These symptoms are more consistent with a 70 percent disability rating.  

His GAF score range of 38-60 with most of the scores in the 40 range also support a 70 percent rating, as the 31-40 range represents some impairment in reality testing or communication or major impairment in several areas such as work, family relations, judgment, thinking or mood.  The range from 41-50 also supports serious symptoms.  

While the Veteran meets the criteria for a 70 percent rating, the Board has determined that the Veteran does not meet the criteria for the next higher 100 percent rating, as his PTSD symptomatology does not reveal total occupational and social impairment.  As noted, the Veteran does not work and is on Social Security disability benefits, but this is for another disability unrelated to PTSD.  He was not shown to have any delusions or hallucinations and was not shown to be in significant danger of hurting himself or others.  He was not disoriented to time or place; nor did he have severe memory loss.  He was able to communicate on mental status examination in a sufficient manner.  While he seemed to struggle to find the right words, this was related to his history of having a stroke.  His personal hygiene was found to be lacking on examination in February 2007, but the rest of the reports indicate fair to good personal hygiene and there is no indication of inability to perform activities of daily living.  There is no evidence of total social impairment, as the Veteran does have a relationship with his two sisters.  While the Veteran has significant impairment related to his PTSD symptoms, it does not rise to the level of a 100 percent rating.  

Accordingly, a review of the evidence indicates that symptomatology associated with the Veteran's PTSD most closely approximates that which allows for the assignment of a 70 percent evaluation.  An increased rating is therefore allowed.  As noted above, based on the Veteran's representative's testimony, this is considered a total grant of the benefit sought on appeal. 

III.  Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's PTSD (i.e., depression, recurrent nightmares, intrusive thoughts, hyperarousal, anger, panic attacks, anxiety) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 70 percent rating assigned under DC 9411 contemplates symptoms such as depression, impaired impulse control, difficulty adapting to stressful circumstances, and inability to establish and maintain effective work and social relationships, and the Board finds that these rating criteria reasonably describe the Veteran's disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.

IV.  TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability. 38 C.F.R. § 4.16(a). 

The Veteran is service-connected for PTSD which has been rated as 70 percent disabling as set forth above.  Thus, he meets the schedular criteria, per 38 C.F.R. § 4.16(a).  Thus, the issue is whether his service-connected disability precludes him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

For the Veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. 

The ultimate question is whether the Veteran, in light of his service-connected PTSD, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The Veteran is unemployed and has been for since 1988.  Although the Veteran initially stopped working for reasons unrelated to his PTSD, a letter was submitted dated in May 2011 and signed by a VA mental health clinical social worker and a psychiatrist, which noted that the Veteran had been followed in the Mental Health Clinic since July 1999 for his PTSD condition and that it was the opinion of the psychiatrist and social worker that the Veteran would not be able to engage in gainful employment at any time in the future due to the severe limitations of the Veteran's PTSD condition.  The medical records further show the Veteran isolates himself and has angry outbursts.  In viewing the medical evidence of record, the Board finds that TDIU is warranted. 


ORDER

An initial 70 percent rating, and not higher, for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits. 

A TDIU is granted, subject to the law and regulations governing the payment of monetary benefits. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


